I-Iowell, J.
The relator instituted suit in the Fourth District Court for the parish of Orleans against her husband for a divorce and claiming $2300, as paraphernal funds, as well as half the community property, and obtained an injunction prohibiting him from disposing of .any property pending the suit also forbidding the recorder of mortgages to record any mortgages against the real estate, the register of •conveyances to grant a certificate of non-alienation and the People’s Bank of New Orleans to pay to the husband a sum of $1170 on *152deposit. The defendant in said suit moved to dissolve said injunction on the grounds that it was nob authorized and that no bond was furnished. The district judge dissolved the injunction as to the bank, hut maintained it as to the other parties. The relator applied for a suspensive appeal from this ruling, which was refused, and she now asks for a mandamus to compel an appeal.
Tho judgment from which the appeal is sought, is an interlocutory one which may work an irreparable injury to the plaintiff in injunction. The character and value of the property in question, as described in these proceedings, are not such as will, under all circumstances, afford absolute protection independently of this cash. The injunction having been granted and a judgment rendered dissolving it in this respect, the relator is entitled to a revision thereof by appeal, the amount involved being appealable and the possible contingent injury irreparable.
•It is therefore ordered that the mandamus herein be made peremptory.